Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

 	Authorization for this examiner’s amendment was given in a telephone interview David Dagg , (Reg. No. 37,809) on 24 August 2022.

 The claim has been amended as follows:

1. (Currently Amended) A method of performing a remotely-initiated procedure
on a computing device, the method comprising:
 	receiving, by memory of the computing device, a request from a remote
device via remote direct memory access (RDMA), wherein receiving the request
includes receiving, from a remote core specific send queue of the remote device,
a request descriptor that describes the request at a shared receive queue (SRQ)
of the computing device, the SRQ being shared between a plurality of processing
cores of the computing device, and wherein the remote core specific send queue
is one of a plurality of core-specific send queues in the remote device that are
each paired to a respective remote processing core of the remote device, each
remote core specific send queue being configured to synchronize with the SRQ,
the remote core specific send queue corresponding to a remote processing core
of the remote device having a different local core number than a local core
number of one processing core of the plurality of processing cores of the
computing device;
 	in response to receiving the request, assigning processing of the request
to the one processing core of the[[a]] plurality of processing cores of the
computing device, wherein assigning includes the one processing core receiving
a completion signal from the[[a]] shared completion queue (Shared CQ) of the
computing device, the Shared CQ being shared between the plurality of
processing cores of the computing device, wherein the completion signal from
the Shared CQ reports completed receipt of a request descriptor that describes
the request, wherein the assigning further includes, prior to the one processing
core receiving the completion signal from the Shared CQ, polling the Shared CQ
by the one processing core for a completion signal, the one processing core
being the first processing core of the plurality of processing cores to poll the
Shared CQ after receipt of the request, each of the plurality of processing cores
being configured to poll the Shared CQ when that processing core has available
processing cycles;
 	in response to assigning, performing, by the one processing core, a
procedure described by the request; and
 	sending a reply to the remote device using a core-specific send queue,
each of the plurality of processing cores having a respective core-specific send
queue.


2. (Cancelled)
3. (Cancelled)
5. (Cancelled)

6. (Currently Amended) A method of performing a remotely-initiated procedure
on a computing device, the method comprising:
 	allocating, by a first processing core of a plurality of processing cores of
the computing device, a memory buffer in which to store a request from a remote
device;
 	receiving, by memory of the computing device, the request from the
remote device via remote direct memory access (RDMA), wherein receiving the
request includes receiving, from a remote core specific send queue of the remote
device, a request descriptor that describes the request at a shared receive queue
(SRQ) of the computing device, the SRQ being shared between a plurality of
processing cores of the computing device, and wherein the remote core specific
send queue is one of a plurality of core-specific send queues in the remote
device that are each paired to a respective remote processing core of the remote
device, each remote core specific send queue being configured to synchronize
with the SRQ, the remote core specific send queue corresponding to a remote
processing core of the remote device having a different local core number than a
local core number of a second processing core of the plurality of processing
cores of the computing device different from the first processing core;
 	in response to receiving the request, assigning processing of the request
to the[[a]] second processing core of the plurality of processing cores 
of the computing device, wherein assigning includes the
second core receiving a completion signal from a shared completion queue
(Shared CQ) of the computing device, the Shared CQ being shared between the
plurality of processing cores of the computing device, wherein the completion
signal from the Shared CQ reports completed receipt of a request descriptor that
describes the request, wherein the assigning further includes, prior to the second
processing core receiving the completion signal from the Shared CQ, polling the
Shared CQ by the second processing core for a completion signal, the second
processing core being the first processing core of the plurality of processing
cores to poll the Shared CQ after receipt of the request, each of the plurality of
processing cores being configured to poll the Shared CQ when that processing
core has available processing cycles; and
 	in response to assigning, performing, by the second processing core, a
procedure described by the request.

7. (Currently Amended) The method of claim 6 wherein allocating the memory
buffer in which to store the request includes allocating the memory buffer from a shared pool of memory of the computing device, the shared pool of memory
being shared by the plurality of processing cores.

8. (Currently Amended) A system for performing a remotely-initiated procedure,
the system comprising:
 	a first computing device, the first computing device including a first
plurality of processing cores;
 	a network connection; and
 	a second computing device, the second computing device including a
second plurality of processing cores, the second computing device being
communicatively coupled to the first computing device via the network
connection, the second computing device being configured to:
receive, by memory of the second computing device, a request
from the first computing device via remote direct memory access (RDMA)
over the network connection, wherein receipt of the request includes
receipt, from a remote core specific send queue of the first computing
device, a request descriptor that describes the request at a shared receive
queue (SRQ) of the second computing device, the SRQ being shared
between the second plurality of processing cores of the second computing
device, and wherein the remote core specific send queue is one of a
plurality of core-specific send queues in the first computing device that are
each paired to a respective remote processing core of the first computing
device, each remote core specific send queue being configured to
synchronize with the SRQ, the remote core specific send queue
corresponding to a remote processing core of the first computing device
having a different local core number than a local core number of one
processing core of the second plurality of processing cores of the second
computing device;
in response to receiving the request, assign processing of the
request to the one processing core of the second plurality of processing cores of the second computing device, wherein assigning includes the one
processing core receiving a completion signal from a shared completion
queue (Shared CQ) of the second computing device, the Shared CQ
being shared between the second plurality of processing cores of the
second computing device, wherein the completion signal from the Shared
CQ reports completed receipt of a request descriptor that describes the
request, wherein the assigning further includes, prior to the one
processing core receiving the completion signal from the Shared CQ,
polling the Shared CQ by the one processing core for a completion signal,
the one processing core being the first processing core of the second
plurality of processing cores to poll the Shared CQ after receipt of receiving
the request, each of the second plurality of processing cores being
configured to poll the Shared CQ when that processing core has available
processing cycles; and
in response to assigning, perform, by the one processing core, a
procedure described by the request.

9. (Cancelled)

10. (Cancelled)

11. (Currently Amended) The system of claim 8 wherein the second computing
device is further configured to send a reply to the first computing device using a
core-specific send queue, each of the second plurality of processing cores
having a respective core-specific send queue.

13. (Currently Amended) The system of claim 8 wherein the second computing
device is further configured to, prior to receiving the request, allocate, by a different processing core of the second plurality of cores, a memory buffer in
which to store the request.

14. (Currently Amended) The system of claim 13 wherein allocating the memory
buffer in which to store the request includes allocating the memory buffer from a
shared pool of memory of the second computing device, the shared pool of
memory being shared by the second plurality of processing cores.

15. (Currently Amended) The system of claim 8 wherein the first computing
device is configured to:
prior to sending the request to the second computing device, allocating, by
a processing core of the first plurality of processing cores, from a shared pool of
memory of the first computing device, a memory buffer in which to store a reply
from the second computing device, the shared pool of memory being shared by
the first plurality of processing cores; and
in response to the second computing device performing the procedure
described by the request, receiving the reply from the second computing device
via RDMA over the network connection and storing the reply in the allocated
memory buffer.

16. (Currently Amended) The system of claim 15 wherein the first computing
device is further configured to:
in response to the first computing device receiving the reply from the
second computing device, assign processing the reply to another processing
core of the first plurality of processing cores; and
process the reply by the other processing core of the first plurality of
processing cores.

17. (Currently Amended) The system of claim 15 wherein the first computing
device is further configured to: at the other processing core of the first plurality of processing cores that the reply was in response to the request initiated by the processing core of the plurality of cores;
in response to determining, reassign processing the reply to the
processing core of the first plurality of cores; and
process the reply by the processing core of the first plurality of cores.


20. (Currently Amended) A computer program product comprising a non-transitory
computer-readable storage medium storing instructions, which, when
executed by processing circuity of a computing device, cause the computing
device to perform a remotely-initiated procedure by:
receiving, by memory of the computing device, a request from a remote
device via remote direct memory access (RDMA), including receiving at a shared
receive queue (SRQ) of the computing device, a request descriptor that
describes the request, the SRQ being shared between a plurality of processing
cores of the processing circuitry, wherein receiving the request descriptor
includes receiving the request descriptor from a remote core-specific send queue
of the remote device, the remote device including a plurality of core-specific send
queues that are each paired to a respective remote processing core of the
remote device, each remote core-specific send queue being configured to
synchronize with the SRQ, the remote core specific send queue corresponding to
a remote processing core of the remote device having a different local core number than a local core number of one processing core of the plurality of
processing cores of the computing device;
in response to receiving the request, assigning processing of the request
to the one processing core of the plurality of processing cores, wherein assigning
includes the one processing core receiving a completion signal from a shared
completion queue (Shared CQ) of the computing device, the Shared CQ being
shared between the plurality of processing cores of the computing device,
wherein the completion signal from the Shared CQ reports completed receipt of
the request descriptor that describes the request, wherein the assigning further
includes, prior to the one processing core receiving the completion signal from
the Shared CQ, polling the Shared CQ by the one processing core for a
completion signal, the one processing core being the first processing core of the
plurality of processing cores to poll the Shared CQ after receipt of the request,
each of the plurality of processing cores being configured to poll the Shared CQ
when that processing core has available processing cycles; and
in response to assigning, performing, by the one processing core, a
procedure described by the request  .       




21. (Cancelled)
 
22. (Currently Amended) The method of claim 20 [[21]], wherein the completion
signal from the Shared CQ reports completed receipt of the request descriptor by
the associated SRQ;
wherein the request descriptor points to a memory address within the
memory of the computing device of a request buffer allocated from a shared
request buffer pool that is shared by the plurality of processing cores and that is
associated with the Shared CQ and the SRQ; and 
wherein the request buffer stores the request.


Allowable Subject Matter
Claims 1, 6-8, 11, 13-17, 20 and 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 	
Interpreting the claims in light of the specification, Examiner finds the claimed invention is patentably distinct from the prior art of record. 

 	Independent Claims 1, 6, 8 and  20 are very close to previously cited prior arts  Beale (US 2015/0277974) , Romen et al. (US 2019/0230161) and Mellanox Technologies “RDMA Aware Networks Programming User Manual”. However,  the features “ wherein receiving the request includes receiving, from a remote core specific send queue of the remote device, a request descriptor that describes the request at a shared receive queue (SRQ)of the computing device, the SRQ being shared between a plurality of processing
cores of the computing device, and wherein the remote core specific send queue
is one of a plurality of core-specific send queues in the remote device that are
each paired to a respective remote processing core of the remote device, each
remote core specific send queue being configured to synchronize with the SRQ,
the remote core specific send queue corresponding to a remote processing core
of the remote device having a different local core number than a local core
number of one processing core of the plurality of processing cores of the
computing device.” in combination when taken in the context of the claims as a whole, was neither taught nor rendered obvious by the prior art teachings.

 	Dependent claims 7, 11, 13-17 and 22  are allowed as they depend upon allowable independent Claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABDOU K SEYE whose telephone number is (571)270-1062. The examiner can normally be reached M-F 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung SOUGH can be reached on 5712726799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ABDOU K SEYE/Examiner, Art Unit 2194                                                                                                                                                                                                        

/ANDY HO/Primary Examiner, Art Unit 2194